DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on April 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 2, 6-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harsan-Farr et al., (U.S. Patent Appl. Pub. # 2015/0193325).
 Regarding claims 1 & 20, Harsan-Farr disclose a method for controlling an unresponsive state of an electronic device, the method comprising: obtaining, by a processor of the electronic device, a plurality of device parameters related to at least one of a hardware module of the electronic device and a software module of the electronic device, and a user usage pattern parameter based on receiving a user input to the electronic device (Para 0025, Fig. 1, Para 0029, 0030, parameter values 301, parameters relevant to the hardware component operation, may include the number of failures, dynamic recording of parameter values, including events such as failures. Para 0033, usage estimate, predicted usage patterns); predicting, by the processor, the unresponsive state of the electronic device based on the obtained plurality of device parameters and the obtained user usage pattern parameter indicating a pattern of user inputs to the  advance of hard disk failure at predicted time avoid undesirable data loss, Para 0046, discloses analytics module 412 computes degradation scores for hardware components in object system 420. When the degradation state of the hardware components is known, estimations and averages can be made about the degradation state of object system 420 as a whole, Para 0047, 0049 teaches a communication layer 414 provides notifications about alerts provided by prediction module 413. The notifications are transferred to the appropriate handler by any medium such as, but not limited to, email, SMS, and the like, so that action can be taken. In some embodiments, API layer 416 allows other computational devices to automatically take corrective or preventive action. For example, object system 420 may include a redundancy system querying central system 401 via API 416. The redundancy system then determines a status of the hardware components 421. As a consequence, the redundancy system can decide to balance the load in the redundancy units, such that each redundancy unit contains at least one hardware component accumulating comparatively 
 Regarding claim 2, Harsan-Farr disclose, determining an unresponsive state parameter, from among the obtained plurality of device parameters and the obtained user usage pattern parameter, based on a cause-effect relation between the plurality of device parameters and the user usage pattern parameter, wherein the unresponsive state parameter causes the unresponsive state (Para 0030, 0031); clustering the determined unresponsive state parameter using a four-dimensional (4D) clustering model, and predicting a source of the unresponsive state of the electronic device using the clustered unresponsive state parameter (Para 0033, 0034).
 Regarding claim 6, Harsan-Farr disclose, wherein the avoiding, by the processor, the predicted unresponsive state comprises: determining a policy, from among the plurality of policies associated with the predicted unresponsive state, based on rewards previously set to each of the plurality of policies (Para 0047, 0048); determining, based on the user usage pattern parameter, an action among a plurality of actions corresponding to the determined policy, and applying the determined action to the device parameter that is related to the predicted unresponsive state (Para 0049, responding to the unexpected events and accidents, Para 0051, steps include collecting data from hardware components, creating quantitative value representing the status of the hardware component, determining lifetime of the at least one of the hardware component, preforming preventive operations).
 Regarding claim 7, Harsan-Farr disclose, the plurality of policies comprises at least one of a configuration change policy, a notification policy, and a memory policy, and the 
 Regarding claim 8, Harsan-Farr teaches (Para 0054) policies related to continuous monitoring, recording and analyses of the operating parameters for hardware components. Similarly though, an entire host of problems can be prevented in certain cases even when cause is something outside the system itself. This not only enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters. Harsan-Farr therefore also assigns rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. This is because He prevents entire host of problems by his policies as state above and enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters.
 Regarding claim 9, Harsan-Farr disclose assigning, by the processor, a positive reward to the determined policy based on a decrease in the number of unresponsive state occurrences during the predetermined period of the time, and assigning, by the processor, a negative reward to the determined policy based on an increase in the number of unresponsive state occurrences during the predetermined period of the time (Para 0053, 0054).
 Regarding claim 10, Harsan-Farr disclose, wherein the determining the policy from among the plurality of policies associated with the predicted unresponsive state comprises selecting, by the processor, the policy in a dynamic sequence to maximize rewards based on the user usage pattern parameter (Para 0051).
Regarding claim 11, Harsan-Farr disclose an electronic device comprising: a memory storing instructions, and at least one processor configured to execute the instructions to: obtain a plurality of device parameters related to at least one of a hardware module of the electronic device and a software module of the electronic device, and a user usage pattern parameter based on receiving a user input to the electronic device (Para 0025, Fig. 1, Para 0029, 0030, parameter values 301, parameters relevant to the hardware component operation, may include the number of failures, dynamic recording of parameter values, including events such as failures, Para 0033, usage estimate, predicted usage patterns); predict an unresponsive state of the electronic device based on the obtained plurality of device parameters and the obtained user usage pattern parameter indicating a pattern of user inputs to the electronic device (Para 0033, predicted lifetime related to predicted usage patterns, usage of a hard disk varies depending on its application, a hard disk used for caching incurs a larger number of ‘write’ operations than a disk used for storage or backup. For example, linear fit 310B to sampling data 308B illustrate a more intense hard disk usage than estimated by curve 320, as such predicted lifetime 312B is shorter than estimated lifetime 322, thereby indicating a pattern of user inputs to the electronic device); and avoid the predicted unresponsive state by applying, to a device parameter related to the predicted unresponsive state from among the plurality of device parameters, a policy determined from among a plurality of policies (Para 030, 033, predicted lifetime related to usages, knowledge of predicted lifetime avoids data loss produced when disk failure occurs earlier than estimated lifetime, preventive measures in advance of hard disk failure at predicted time avoid undesirable data loss, Para 0046, discloses analytics module 412 computes degradation scores for hardware components in object system 420. When the degradation state of the hardware components is known, estimations and averages can be made 
 Regarding claim 12, Harsan-Farr disclose, determine an unresponsive state parameter, from among the obtained plurality of device parameters and the obtained user usage pattern parameter, based on a cause-effect relation between the plurality of device parameters and the user usage pattern parameter, wherein the unresponsive state parameter causes the unresponsive state (Para 0030, 0031); cluster the determined unresponsive state parameter using a 4D clustering model: and predict a source of die unresponsive state of the electronic device using the clustered unresponsive state parameter (Para 0033, 0034).
 Regarding claim 16, Harsan-Farr disclose, determine a policy, from among the plurality of policies associated with the predicted unresponsive state, based on rewards previously  of the hardware component, preforming preventive operations).
 Regarding claim 17, Harsan-Farr disclose, the plurality of policies comprises at least one of a configuration change policy, a notification policy, and a memory policy, and the device parameter related to the predicted unresponsive state is determined based on exceeding a predefined threshold (Para 0053).
 Regarding claim 18, Harsan-Farr teaches (Para 0054) policies related to continuous monitoring, recording and analyses of the operating parameters for hardware components. Similarly though, an entire host of problems can be prevented in certain cases even when cause is something outside the system itself. This not only enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters. Harsan-Farr, therefore also assigns rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. This is because He prevents entire host of problems by his policies as state above and enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure 
 Regarding claim 19, Harsan-Farr disclose, assign a positive reward to the determined policy based on a decrease in the number of unresponsive state occurrences during the predetermined period of the time, and assign a negative reward to the determined policy based on an increase in the number of unresponsive state occurrences during the predetermined period of the time (Para 0053, 0054).
Allowable Subject Matter
19.    Claims 3-5 & 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. Regarding the rejection of claim 1, Applicants argues that Harsan-Farr does not disclose or suggest obtaining a user usage parameter based on receiving a user input to the electronic device, and predicting an unresponsive state of the electronic device based on the obtained user usage parameter, in combination with other elements of the claim. Examiner contends that Harsan-Farr does teaches obtaining a user usage parameter based on receiving a user input to the electronic device, and predicting an unresponsive state of the electronic device based on the obtained user usage parameter because He teaches (Para 0033) predicted lifetime related to predicted usage patterns, usage of a hard disk varies depending on its application, a hard disk used for caching incurs a larger number of ‘write’ operations than a disk used for . 
 As per Applicants arguments concerning Harsan-Farr does not disclose or suggest “avoiding by the processor, the predicted unresponsive state by applying to a device parameter related to the predicted unresponsive state from among the plurality of device parameters, a policy determined from among a plurality of policies”. Harsan-Farr teaches (Para 0046), analytics module 412 computes degradation scores for hardware components in object system 420. When the degradation state of the hardware components is known, estimations and averages can be made about the degradation state of object system 420 as a whole, Para 0047, 0049  teaches a communication layer 414 provides notifications about alerts provided by prediction module 413. The notifications are transferred to the appropriate handler by any medium such as, but not limited to, email, SMS, and the like, so that action can be taken. In some embodiments, API layer 416 allows other computational devices to automatically take corrective or preventive action. For example, object system 420 may include a redundancy system querying central system 401 via API 416. The redundancy system then determines a status of the hardware components 421. As a consequence, the redundancy system can decide to balance the load in the redundancy units, such that each redundancy unit contains at least one hardware component accumulating comparatively lower degradation. In this way, system 400 reduces the possibility .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http ://w w w .u spto. go v/interview practice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/
Primary Examiner, Art Unit 2114